Per Curiam,
The only specification of error is, that the court below erred in opening the judgment. This is an equitable proceeding, as we have repeatedly said, and we find nothing in the case to show that the discretion of the court below was not properly exercised. The facts alleged in the defendant’s petition, if true, were sufficient to justify the action of the court. No answer was filed by the plaintiff to this petition. The plaintiff’s allegations, therefore, stood confessed, and this alone would have justified the court below in opening the judgment. It is true there was an answer filed by the use plaintiff, but it referred to matters of which lie could have had no knowledge, except by hearsay. An examination of the depositions, taken for and against the rule to open the judgment, leaves us in no doubt as to the propriety of the action of the court below.
Judgment affirmed.